          Case 1:19-cv-02263-LGS Document 25 Filed 04/22/19 PageUSDC
                                                                 1 of 3SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                                                                DATE FILED: 4/22/2019
                         UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


IN RE SYNACOR DERIVATIVE LITIGATION                                 New York, New York
                                                           No. 1:19-cv-02263-LGS




  STIPULATION AND [PROPOSED] ORDER STAYING CONSOLIDATED ACTION

       Lead Plaintiffs Eric Brandt and Stephen Stansell (“Plaintiffs”), Nominal Defendant

Synacor, Inc. (“Synacor”), and Defendants Himesh Bhise, William J. Stuart, Jordan A. Levy, Kuo-

Yen (Andrew) Kau, Gary L. Ginsberg, Marwan Fawaz, Michael J. Montgomery, M. Scott Murphy,

and Elisabeth B. Donohue (collectively, the “Individual Defendants,” and together with Synacor,

“Defendants”), by and through their respective counsel, hereby stipulate and agree as follows,

subject to this Court’s approval:

       WHEREAS, on March 13, 2019, Plaintiffs commenced separate shareholder derivative

actions captioned Brandt v. Bhise, No. 1:19-cv-02263 (S.D.N.Y.), and Stansell v. Bhise, No. 1:19-

cv-02280 (S.D.N.Y.) (collectively, the “Actions”);

       WHEREAS, on March 28, 2019, pursuant to the parties’ stipulation, the Court ordered the

Actions to be consolidated into an action captioned In re Synacor Derivative Litigation, No. 1:19-

cv-02263 (the “Consolidated Action”);

       WHEREAS, the complaint in the Consolidated Action (the “Complaint”) asserts claims

derivatively on behalf of Synacor against the Individual Defendants for breaches of fiduciary duty,

as well as violations of §§14(a) and 29(b) of the Securities Exchange Act of 1934;

       WHEREAS, a securities fraud class action, arising from facts substantially identical to

those alleged in the Actions and filed against Synacor and Defendants Bhise and Stuart, is pending
            Case 1:19-cv-02263-LGS Document 25 Filed 04/22/19 Page 2 of 3




before this Court, see Shreiber v. Synacor, Inc., No. 1:18-cv-02979-LGS (S.D.N.Y. filed Apr. 4,

2018) (the “Securities Class Action”); and

       WHEREAS, a motion to dismiss the Securities Class Action in its entirety is fully briefed

as of February 15, 2019 and is pending decision;

       IT IS HEREBY STIPULATED AND AGREED among the undersigned parties, subject to

the Court’s approval, that:

       1.       The Consolidated Action is hereby stayed pending further notice or order of the

                Court;

       2.       Defendants shall not be required to answer or otherwise respond to the Complaint

                or any amended complaint during the pendency of the stay; and

       3.       Any party may terminate the stay upon thirty (30) days’ notice to the Court and to

                all counsel of record.




   Dated: April 22, 2019
   New York, New York




                                                2
Case 1:19-cv-02263-LGS Document 25 Filed 04/22/19 Page 3 of 3
